t c memo united_states tax_court richard k and christine m mcgirl petitioners v commissioner of internal revenue respondent docket no filed date mark a pridgeon for petitioners jonathan p decatorsmith for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and penalties on petitioners' federal income taxes year deficiency dollar_figure big_number big_number accuracy-related_penalties sec_6662 --- dollar_figure penalty sec_6663 dollar_figure big_number big_number as an alternative to the sec_6663 fraud_penalty respondent determined additional accuracy-related_penalties pursuant to sec_6662 in the respective amounts of dollar_figure dollar_figure and dollar_figure for and all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners overstated the yogurt station inc 's yogurt station automobile mileage deductions for and whether petitioners understated the yogurt station's gross_income for and as determined by respondent whether petitioners understated the yogurt station's deductions for and whether petitioners are liable for accuracy-related_penalties under sec_6662 with respect to the underpayments of tax resulting from their failure to report dividend income of dollar_figure dollar_figure and dollar_figure for the years and respectively and whether petitioners are liable for penalties for fraud pursuant to sec_6663 for and or in the petitioners have conceded that they received but did not report on their individual federal_income_tax returns taxable dividend income in the amounts of dollar_figure dollar_figure and dollar_figure for the years and respectively the yogurt station's business activity was reported on form_1120s u s income_tax return for an s_corporation the record does not establish whether the yogurt station was a validly formed corporation however since the yogurt station was wholly owned by petitioner richard mcgirl this void in the record does not affect our decision alternative whether petitioners are liable for the accuracy- related penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference background petitioners richard k mcgirl mr mcgirl and christine m mcgirl mrs mcgirl were married to each other at all relevant times and resided in st paul minnesota at the time they filed their petition mrs mcgirl graduated from high school but did not attend college she did not take any accounting or bookkeeping courses in high school before she worked at mickey's diner and the yogurt station both described below mrs mcgirl worked as a receptionist at a doctor's office as a secretary at various places and as a cashier at a grocery store mr mcgirl graduated from the university of minnesota with a bachelor of science degree in american history and industrial relations he did not take any accounting or bookkeeping courses in college or high school before operating mickey's diner and the yogurt station he worked in a warehouse and as a production foreman trainee in a foundry mickey's diner mr mcgirl bought mickey's diner a 24-hour diner before he started the yogurt station mrs mcgirl worked at mickey's diner and as part of her duties she prepared the employees' payroll records issued paychecks and prepared quarterly payroll tax reports the yogurt station the yogurt station was formed in it was wholly owned by mr mcgirl during the years in issue petitioners were involved with the yogurt station since its inception income and expenses were reported for federal_income_tax purposes on forms 1120s the yogurt station was in the business of operating a fast food retail store that was located in a shopping mall known as bandana square in st paul minnesota it sold yogurt products sandwiches salads and beverages the storage space available to the yogurt station was inadequate for the business petitioners often drove to pick up food and supplies that vendors would not deliver the yogurt station employed several individuals to provide services on a part-time basis for compensation mrs mcgirl worked full time at the yogurt station and was responsible for depositing its receipts to the business bank account and for writing checks to suppliers and employees she was also primarily responsible for tallying the yogurt station's daily receipts mrs mcgirl maintained a notebook in which she recorded the daily sales figures she provided the daily sales figures to mr mcgirl mr mcgirl also worked at the yogurt station and was responsible for performing financial and bookkeeping duties he also wrote checks to suppliers mr mcgirl was responsible for providing information to the yogurt station's accountant so that he could prepare the corporate income and sales_tax returns petitioners used a cash register at the yogurt station that recorded sales on a paper tape mrs mcgirl used the cash register tape to tally gross_sales on a daily basis the cash register had a functioning x key that tallied daily sales when punched petitioners received invoices in connection with many of their purchases they recorded the particular invoice numbers on many of the checks used to pay for the purchases petitioners did not prepare maintain or have a professional prepare any accounting ledgers spreadsheets or similar items in connection with operating the yogurt station during the years at issue the yogurt station maintained a checking account the business checking account at cherokee state bank in st paul minnesota some of the checks written on the business checking account during the years at issue were for personal expenditures the total deposits to the business checking account for the years and were dollar_figure dollar_figure and dollar_figure respectively the parties agree that with the exception of certain amounts claimed by petitioners to be loan proceeds the total deposits to the business checking account for the years at issue are gross_receipts of the yogurt station corporate tax returns the yogurt station reported the following gross_receipts cost_of_goods_sold and expenses on its federal corporate_income_tax returns for the years in issue gross_receipts dollar_figure dollar_figure dollar_figure cost_of_goods_sold purchases food supplies cost of labor total expenses officer compensation rent taxes interest depreciation legal accounting vehicle expense maintenance equipment miscellaneous phone bank charges subscriptions insurance total dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number --- --- --- --- big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number --- big_number big_number big_number big_number big_number big_number --- --- --- big_number dollar_figure big_number big_number --- big_number big_number big_number big_number big_number ordinary_income loss big_number big_number big_number clarence f lauth a relative of mrs mcgirl prepared the corporate tax returns for the years through for compensation mr mcgirl provided the information used by mr lauth to prepare the corporate tax returns this information was in the form of a single sheet of paper containing summary figures of income and expenses the summary sheet and a payroll summary no breakdown showing how the figures were computed was provided to mr lauth although he told mr lauth that his figures were accurate mr mcgirl simply wrote numbers on the summary sheet without making any attempt to calculate the correct amount or verify their accuracy the corporate tax returns for the years and were signed by mr mcgirl the record does not reflect who signed the corporate tax_return the corporate tax returns made no reference to any business activity other than the yogurt station for all of the years in issue petitioners' joint federal_income_tax returns mr lauth prepared each of petitioners' joint federal_income_tax returns joint tax returns for the years through the information reflected on these joint tax returns was provided to mr lauth by mr mcgirl in the form of a single sheet of paper setting forth total income and deduction figures petitioners reported the following items of income adjustments to income itemized or standard deductions and deductions for exemptions on their joint tax returns for the years in issue yogurt station wages taxable interest_income dividend income capital_gain loss other income yogurt station income loss total income dollar_figure big_number --- big_number big_number adjustments to income adjusted_gross_income itemized standard deductions exemptions taxable_income tax big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number dollar_figure --- --- big_number big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the other income of dollar_figure for the year came from the settlement of a lawsuit the joint tax returns made no reference to any business activity other than the yogurt station for all of the years in issue on date mr mcgirl told mr lauth that he had unreported income and that the underreporting had been going on for some time during the years in issue mr mcgirl amassed more than dollar_figure in savings mr mcallister's alleged loans to mr mcgirl it is undisputed that michael mcallister a close friend of mr mcgirl since childhood lent him dollar_figure sometime during the years at issue mr mcgirl issued a dollar_figure check to mr mcallister on or about date a date after mr mcgirl was contacted by the minnesota department of revenue mdr regarding a state tax examination of the yogurt station mr mcgirl fabricated promissory notes in which he forged mr mcallister's signature and gave them to his own accountant steve brown mr brown represented mr mcgirl before the mdr and the internal_revenue_service irs mr brown gave the fabricated promissory notes to an mdr agent since and continuing through the years in issue mr mcallister had significant personal debt including automobile loans home mortgages and credit cards that were utilized to mr mcgirl maintains that mr mcallister lent him additional sums of money that eventually made their way into the yogurt station's business checking account and thus should not be considered gross_receipts their full extent and which bore interest at annual rates up to percent mdr's audit of the yogurt station debora berg a tax_auditor for the mdr informed mr mcgirl by letter in may of that she would be examining the yogurt station's state tax_liabilities the letter asked mr mcgirl to provide ms berg with the yogurt station's business and accounting_records mr mcgirl called ms berg on date and told her he did not have a business checking account all of the store's expenses were paid in cash and he did not keep receipts or documents when mr mcgirl first met with ms berg on date he brought the canceled checks and deposit slips from the business checking account when questioned about his earlier statement that the yogurt station did not have a checking account or records and that all expenses were paid_by cash mr mcgirl told ms berg that he thought she would drop the audit if he dealt solely in cash mr mcgirl admitted to ms berg that the numbers on the yogurt station's state tax returns were just guesses after inputting the checks and deposits onto a computer ms berg discovered that the yogurt station's deposits exceeded the amounts reported on its state tax returns ms berg contacted hubbard burgess an irs representative and informed him that she believed the yogurt station had unreported income seven former yogurt station employees provided it was customary for mdr to work jointly with the irs affidavits to the mdr that stated that the cash register worked properly the irs audit mr burgess met with mr mcgirl and ms berg on date mr mcgirl for the first time stated that he had borrowed money from a friend mr mcallister mr mcgirl did not state the amount of the alleged loans or produce any documentation to support their existence at this meeting mr mcgirl also mentioned for the first time that he was involved with another business ie the purchase and sale of used restaurant equipment mr mcgirl never produced the cash register tapes invoices copies of store leases automobile logs or the pieces of paper given to him by mrs mcgirl on which she tallied the daily sales other than canceled checks and invoices submitted in connection with legal expenses mr mcgirl failed to present any supporting documentation to substantiate the yogurt station's expenses petitioners' check spreads although petitioners did not maintain a cash disbursement journal in the regular course of their business they did prepare check spreads prior to trial in anticipation of this case there is a separate check spread for each year in issue each check spread lists the number date payee and amount for each of the business checks the checks are spread across the page into specific expense categories the yearly totals by expense category are as follows auto auction food equipment misc personal professional repair supplies taxes wages mike's loan other dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the misc category includes rent insurance and telephone the other category includes missing checks not returned with the bank statement checks that petitioners could not identify loans including a dollar_figure loan in and a dollar_figure check to cherokee state bank in for an unknown purpose the mike's loan category consists of checks written by mr mcgirl to first jersey national bank that were routed into petitioners' dean witter investment accounts of the dollar_figure in wages for dollar_figure was paid to petitioners mr mcgirl's automobile logs mr mcgirl deducted an amount attributable to big_number miles of business use of a honda on each of the yogurt station' sec_5 petitioners only reported dollar_figure in wages from the yogurt station on their joint federal_income_tax return corporate tax returns for the years in question although mr mcgirl produced auto logs at trial he never presented the logs to any representative of the irs or the mdr during their respective audits the original auto logs are composed of 8-½ by inch sheets of white paper with the following typed headings above four columns day month odometer reading start odometer reading end and business_purpose there is a separate page for each month each page has rows numbered through corresponding to the days of the month on the left side the beginning and ending mileage columns account for every single mile the automobile was driven during the years there are no mileage gaps between entries the auto logs reflect total mileage for and as big_number big_number and big_number respectively there is an abbreviated business_purpose recorded for every entry almost all of the entries in the business_purpose column are noted as auction supplies or food supplies the auto logs are remarkably well preserved they are not folded creased or crumpled there are no marks on the papers that would indicate they were kept on a clipboard the pages are in pristine condition petitioners' business records petitioners have thrown away almost every contemporaneous piece of documentary_evidence of their business activities with the exception of the business checking account and allegedly contemporaneously prepared auto logs petitioners maintained no books_or_records other than cash register tapes and a calculation of daily sales both thrown away mr mcgirl's state tax felony convictions on date mr mcgirl pleaded guilty to count one of the amended complaint filed by the state of minnesota charging him with making and filing false state sales_tax returns each involving more than dollar_figure in tax from the period through date opinion petitioners admit they underreported the gross_receipts of the yogurt station but argue that they should be allowed offsetting deductions for expenses which they simultaneously underreported on the yogurt station's corporate tax returns petitioners bear the burden of showing that they are entitled to the additional deductions and that respondent's determination of the gross_income is incorrect rule a 290_us_111 since there is virtually no documentary_evidence to support their claims for increased deductions other than canceled checks petitioners' credibility is crucial in meeting their burden we first shall examine mr mcgirl's auto logs as they are offered in support of the yogurt station's automobile expense deductions and are the only allegedly contemporaneous_records retained automobile mileage deduction mr mcgirl claimed deductions on the yogurt station's and corporate_income_tax returns for automobile expenses in the amounts of dollar_figure dollar_figure and dollar_figure respectively these expenses were apparently computed by multiplying big_number annual miles by the prevailing standard mileage rate we find that the auto logs offered into evidence by mr mcgirl were not contemporaneously made as required by sec_1_274-5 income_tax regs mr mcgirl testified that he only kept track of business miles on his auto logs yet every mile driven is accounted for either mr mcgirl had no personal_use whatsoever of his automobile over a 3-year period or part if not all of the auto logs is a fabrication there is no credible_evidence in the record to suggest that mr mcgirl drove his automobile solely for business purposes based upon this implausibility and on the following inconsistencies we find mr mcgirl's auto logs to be fabrications mr mcgirl never offered the auto logs to the mdr or the irs when he was examined the auto logs show annual business mileage of big_number big_number and big_number for the years and respectively however the yogurt station claimed exactly big_number business miles in each of the years in issue mr mcgirl never gave the auto logs to mr lauth his tax_return_preparer mr mcgirl saw no need to keep any business receipts invoices books_or_records but maintained that he kept very accurate records of the business use of his car mr mcgirl testified that he kept the auto logs underneath the front seat of his automobile but the individual pages of the logs are in pristine condition totally inconsistent with that manner of storage the auto logs indicate mr mcgirl's lack of credibility we find that petitioners have not proven that the yogurt station is entitled to automobile expense deductions in excess of those allowed by respondent unreported income mr mcgirl's explanation of the underreporting of the yogurt station's gross_receipts revolves around an alleged business activity that was not reported on the yogurt station's or petitioners' tax returns and purported loans used to finance the alleged activity a mr mcgirl's alleged restaurant equipment business mr mcgirl testified that he carried on a business6 totally apart from the yogurt station ie the sale of used restaurant equipment and maintenance of refrigeration equipment he allegedly bought used restaurant equipment at auctions sometimes cleaned and fixed it up and sold the equipment to bars and restaurants this business had no fixed location mr mcgirl supposedly would stop by bars and restaurants and offer to sell them the used equipment or to perform maintenance on their refrigeration equipment all of the alleged business activity the use of the term business is for convenience only and does not imply a finding that any such business existed was carried on in cash no records were kept mr mcgirl testified that an ideal trip for me would go - - would be to leave the twin cities empty if it the auction was out of town and to buy clean fix and sell on the road then come back empty-handed except of course with money mr mcgirl testified that some of the money would be spent on supplies meals motels and gasoline for the automobile the money left over was supposedly given to mrs mcgirl who deposited it into the business checking account mr mcgirl further testified that the business was carried on for all of the years at issue mrs mcgirl did not testify concerning this business other than the fabricated auto logs and his own self-serving testimony mr mcgirl offered no proof of the business' existence b purported loans from mr mcallister mr mcgirl testified that he borrowed7 a total of dollar_figure from mr mcallister a longtime friend according to a computer- generated summary produced by mr mcallister after the start of the mdr audit mr mcgirl borrowed money from him times between date and date the amounts supposedly borrowed were in either dollar_figure or dollar_figure amounts with two exceptions mr mcgirl and mr mcallister testified that the loans were always in cash according to mr mcgirl he borrowed money from mr mcallister before each auction trip because he the use of the words borrowed and loan are for convenience only and do not reflect a finding that any loans existed needed cash to purchase items at auctions mr mcallister testified that each of the loans was evidenced by a separate iou these iou's supposedly were used by mr mcallister to create the computer-generated summary which was offered into evidence mr mcallister testified that he gave the iou's to mr mcgirl when the latter signed a consolidated note for dollar_figure the amount mr mcgirl allegedly owed to mr mcallister after a dollar_figure payment however mr mcallister told ms berg and mr burgess that he never returned any iou's to mr mcgirl petitioners did not offer the iou's into evidence however respondent offered into evidence iou's created by mr mcgirl which were given to the mdr's criminal investigator mr erickson by petitioners' representative at the time mr brown at trial mr mcgirl admitted that he made up the iou's and forged mr mcallister's signature on them the consolidated note for dollar_figure was put into evidence it is a demand note with interest pincite percent dated date with no stated maturity_date or payment schedule the consolidated note has no interest on the amounts advanced since september of mr mcallister's testimony that he lent mr mcgirl dollar_figure over a 3-year period was vague incredible and contradicted in part by his statements to ms berg the alleged documentation for all loans was missing no payments were ever made on the loans until a single dollar_figure payment was made in date after the mdr audit had commenced mr mcallister testified that the loans were all made in cash and were made from a cash hoard of dollar_figure checks for cash from his bank accounts and cash loans he received from an individual mr mcallister initially referred to simply as red mr mcallister refused to identify who red was when he spoke with ms berg at trial mr mcallister denied keeping red's identity a secret from ms berg the canceled checks to cash were not offered as evidence no documentation of any loan from red was put into evidence and although mr mcallister claims he paid red's estate8 back by check the canceled check also was not offered into evidence mrs mcgirl did not testify concerning the alleged loans in summary mr mcgirl's explanation of the unreported gross_receipts is that dollar_figure dollar_figure and dollar_figure for the years and respectively are amounts lent to him by mr mcallister to purchase auction items since the cash remaining after an auction trip was allegedly deposited into the business checking account mr mcgirl maintains that total deposits overstate income by the amount of the loans therefore mr red is apparently deceased mr mcgirl testified well as i mentioned before an ideal trip would be to come back empty-handed unfortunately you know i have got a garage full of equipment i got my basement full of equipment i have got - - a friend of mine's garage is full of equipment even if mr mcgirl's testimony is believed he could not deduct the cost of equipment purchased until it was sold mr mcgirl testified that he was in the business of selling used restaurant equipment and that he used the loans to continued mcgirl argues that the understated income should be calculated as follows year total deposits dollar_figure big_number big_number mcallister loans dollar_figure big_number big_number reported deposits dollar_figure big_number big_number understated income dollar_figure big_number big_number c reconstruction_of_income every individual liable for tax is required to maintain books_and_records sufficient to establish the amount of his or her gross_income sec_6001 96_tc_858 affd 959_f2d_16 2d cir where a taxpayer fails to maintain or produce adequate books_and_records the commissioner is authorized to compute the taxpayer's taxable_income by any method that clearly reflects income sec_446 348_us_121 394_f2d_366 5th cir affg tcmemo_1966_81 the reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances 54_tc_1530 the commissioner is given latitude in determining which method of reconstruction to apply when a taxpayer fails to maintain continued buy the equipment the purchased equipment would be his inventory a taxpayer may not deduct inventory purchases 85_tc_485 no documentary_evidence or testimony was offered by petitioners to establish the cost of the ending inventory for each year in question records 92_tc_661 for the years under consideration herein petitioners maintained inadequate books_and_records for the yogurt station as a result respondent used the bank_deposit_method to reconstruct the yogurt station's gross_income the bank_deposit_method assumes that all money deposited in a taxpayer's bank account during a given period constitutes taxable_income dileo v commissioner t c pincite bank_deposits are prima facie evidence of income 87_tc_74 64_tc_651 affd 566_f2d_2 6th cir only mr mcgirl testified at trial about his used restaurant equipment auction and maintenance business no records no bills of sale no original iou's or any other document with the exception of the fabricated auto logs were offered to support mr mcgirl's testimony it is up to petitioners to prove a nontaxable source of the deposits petitioners stipulated that except for loans from mr mcallister all the yogurt station's deposits were income viewing the record as a whole we find it improbable and unconvincing that mr mcallister provided the funds as claimed we are not required to accept blindly testimony which patently appears to he highly improbable or manifestly unreasonable 183_f2d_1 5th cir affg a memorandum opinion of this court mr mcgirl would have the court believe that during a period when mr mcallister had automobile loans home mortgages and fully utilized his credit cards at interest rates up to percent he kept a cash hoard of dollar_figure lent mr mcgirl money times at a rate of percent with no fixed payment schedule and consolidated years of loans after receiving one payment of principal without adding accrued yet unpaid interest mr mcgirl would have the court believe that he borrowed money almost weekly during a period when he amassed more than dollar_figure in savings for an alleged business whose existence he was unable to document by any reliable evidence the record as a whole contradicts the testimony of mr mcgirl and mr mcallister simply put we do not believe them petitioners have not proven that any purported transfers were loans therefore they have not met their burden_of_proof in establishing a nontaxable source for the depositsdollar_figure increased expenses petitioners argue that the yogurt station is entitled to offset its unreported gross_receipts with additional expenses that were not claimed on its corporate tax returns deductions are a matter of legislative grace petitioners have the burden of showing that they are entitled to any deduction claimed 292_us_435 mr even if we accepted mr mcgirl's testimony that mr mcallister provided him with fund sec_101 times which we do not petitioners would still have to show that the transfers of funds truly were loans 55_tc_85 mcgirl made up the numbers he provided mr lauth to prepare the yogurt station's corporate tax returns at trial petitioners put into evidence check spreads that summarized their business checking account activity by yeardollar_figure other than for attorney's_fees petitioners failed to provide any invoices receipts or other documentary_evidence to substantiate the claimed increased deductions petitioners testified at trial as to the business_purpose of checks to most payees we must decide if the check spreads coupled with petitioners' testimony adequately substantiate the increased expenses we note at the outset that petitioners do not wish to substitute their check spread category totals for all the deductions claimed on the yogurt station's corporate tax returns they only want to substitute selected categories this selective use of the check spread ignores the expenses on the yogurt station's corporate tax returns that are greater than the check spread totals for example the yogurt station's corporate tax_return has a deduction of dollar_figure for taxes the check spread lists total taxes of dollar_figure there are basic problems with the check spreads without receipts we are left with petitioners' self-serving testimony respondent made a hearsay objection to petitioners' introduction of the check spreads into evidence this objection was renewed on brief as a practical matter when the substantiation of years of expenses is at issue and copies of all checks are in evidence summarizing the check activity does assist the court fed r evid we shall treat these check spreads prepared by petitioners as admissible evidence to identify what was purchased and whether it was for business or personal_use one of the yogurt station's largest suppliers sam's wholesale club is well known for selling nonfood items petitioners wish to deduct as rent three checks payable to cherokee state bank which is both the yogurt station's and petitioners' personal bank there were no leases documents or nonparty testimony explaining why checks were made payable to cherokee state bank petitioners wish to deduct checks some of which are in excess of dollar_figure payable to individuals and to cash for maintenance and repair without supporting documentation deductions for checks written to cash and to individuals are highly suspect petitioners claim to have underreported the yogurt station's payment of compensation and wages the amount allegedly underreported for is dollar_figure the check spread shows that petitioners were paid dollar_figure more than the amount reported on their returndollar_figure petitioners want the yogurt station to have an increased deduction for wages although they have failed to personally report a corresponding increase in wages their claim to the additional deduction has not been substantiated petitioners wish to claim deductions for equipment purchases it is a separate category on the check spreads on their respective returns petitioners reported dollar_figure as wages from the yogurt station and it deducted a like amount however the check spread indicates that the yogurt station paid petitioners dollar_figure in generally there is no deduction for the purchase of equipment on a timely filed tax_return subject_to limitations a taxpayer can elect to treat the cost of sec_179 property as an expense to avail oneself of the benefits of sec_179 the taxpayer must make an irrevocable election on the tax_return sec_179 c petitioners made no such election in order to depreciate an asset there must be evidence that it was put into service during the year in question for use in a trade_or_business petitioners offered no such evidence although the yogurt station's tax returns had no deduction for auction expenses petitioners seek to deduct checks made payable to cash under this category petitioners have not met their burden of showing that this side business existed after carefully reviewing the and check spreads based on the observations made above we conclude that they are unreliable as substantiation for additional expenses based on the record as a whole and as discussed below we find that petitioners' testimony lacks credibility the check spreads are simply too little too late in fact were we to rely on them we would allow petitioners fewer total deductions than respondent has already allowed in her notice_of_deficiency we find insufficient evidence in the record to justify allowance of any deductions in excess of those claimed on the yogurt station's the store's returns made no mention at all of an auction sale of used restaurant equipment business tax returns petitioners have failed to prove the yogurt station's entitlement to additional deductions for unclaimed business_expenses accordingly we sustain respondent's determination of the deficiencies for and civil_fraud penalty the addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer's fraud 303_us_391 respondent has the burden of proving by clear_and_convincing evidence an underpayment for each year and that some part of the underpayment was due to fraud sec_7454 rule b 90_tc_1130 53_tc_96 if respondent establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to a 75-percent addition_to_tax or penalty except with respect to any portion of the underpayment that the taxpayer establishes is not attributable to fraud sec_6663 fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing 61_tc_249 affd 519_f2d_1121 5th cir the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir respondent's burden is met if she shows that petitioners intended to evade taxes known to be owing by conduct intended to conceal income mislead or otherwise prevent the collection_of_taxes 398_f2d_1002 3d cir 80_tc_1111 respondent must meet this burden through affirmative evidence because fraud is never imputed or presumed toussaint v commissioner f 2d 5th cir affg tcmemo_1984_25 55_tc_85 petitioners' entire course of conduct can be indicative of fraud 56_tc_213 otsuki v commissioner supra pincite a underpayment_of_tax even if all of petitioners' arguments regarding additional unclaimed deductions and alleged loans were accepted there would still be an underreporting of income in and this underreporting would give rise to an underpayment_of_tax for both and therefore we next consider whether respondent has shown an underpayment for as well the commissioner can satisfy her burden of proving the first prong of the fraud test ie an underpayment when the allegations of fraud are intertwined with unreported and reconstructed income in one of two ways the commissioner may prove an underpayment by proving a likely source of the unreported income 348_us_121 94_tc_654 alternatively where the taxpayer alleges a nontaxable source the commissioner may satisfy her burden by disproving the nontaxable source so alleged 355_us_595 parks v commissioner supra we find that respondent has proven by clear_and_convincing evidence a likely source of the underreported deposits ie that they are income from the yogurt station's business we also find that respondent has disproved by clear_and_convincing evidence the nontaxable source alleged by petitioners mr mcgirl's explanation of loans from mr mcallister is implausible and incredible the mcallister loans were supposedly included in the yogurt station's deposits in the alleged loans were only dollar_figure yet the yogurt station's deposits substantially increased from the previous year when the alleged loans were dollar_figure this inconsistency was not explained by petitioners mr mcallister's testimony was vague and incredible further we find it implausible that mr mcallister would have a dollar_figure cash hoard given his financial situation during the years in question thus respondent has proven by clear_and_convincing evidence that an underpayment_of_tax existed with respect to each of the years under considerationdollar_figure b fraudulent intent next respondent must prove that a portion of such underpayment was due to fraud 79_tc_888 because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir an intent to conceal or mislead may be inferred from a pattern of conduct spies v united_states supra pincite or from a taxpayer's entire course of conduct 56_tc_213 over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records failing to file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an since petitioners' alleged additional expenses are less than the unreported income for each of the years in issue we need not concern ourselves with the line of cases that state that even in criminal_tax_evasion cases where the government bears the burden_of_proof beyond a reasonable doubt evidence of unexplained receipts shifts to the taxpayer the burden of coming forward with evidence as to the amount of offsetting expenses if any 377_f2d_469 1st cir intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents and dealing in cash see 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 we note that some conduct and evidence can be classified under more than one factor the sophistication education and intelligence of the taxpayer are relevant to this determination 99_tc_202 a petitioners' sophistication and experience mr mcgirl attempts to counter evidence of fraud with the defense that he had no accounting or bookkeeping training and was ignorant as to all recordkeeping and tax reporting requirements we are not impressed with mr mcgirl's attempt to characterize himself as an inexperienced and unknowledgeable business person mr mcgirl has a college education he operated a restaurant before petitioners started the yogurt station the record shows that he managed to accumulate more than dollar_figure in savings in just years of the yogurt station's operation even if we were to believe in mr mcgirl's naivete which we do not the record is still replete with indica of fraud on his part b consistent and substantial understatements of income the mere failure to report income is not sufficient to establish fraud 301_f2d_484 5th cir affg tcmemo_1959_172 parks v commissioner supra pincite however consistent and substantial_understatement of income may be strong evidence of fraud 70_tc_562 affd without published opinion 621_f2d_439 5th cir moreover a pattern of consistent underreporting of income when accompanied by other circumstances indicating an intent to conceal income justifies the inference of fraud 348_us_121 even if we were to subtract the alleged loans petitioners have admitted to understating the yogurt station's gross_income in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively these understatements are both consistent and substantial they are evidence of fraud c failure to maintain adequate books_and_records failure to maintain adequate books_and_records of income is indicative of fraud 89_tc_1280 gajewski v commissioner t c pincite although mr mcgirl had owned and operated a restaurant for over a decade he claims that invoices receipts and cash register tapes were treated as garbage petitioners kept no books_or_records much less adequate ones mr mcgirl attempts to blame his tax_return_preparer for failing to instruct him on bookkeeping requirements when in fact he requested no such instruction mr mcgirl always claimed to have support for the expense and income numbers listed on the summary sheets given to the tax_return_preparer no evidence has been presented to show that the yogurt station's corporate tax returns did not accurately reflect the information provided to the tax_return_preparer although mrs mcgirl wrote down the daily sales figure and gave it to mr mcgirl he promptly discarded it mr mcgirl's destruction of the yogurt station's business records is evidence of fraud d implausible or inconsistent explanations of behavior mr mcgirl has made many implausible and inconsistent statements we find mr mcgirl's claims to be self-serving and at least in part incredible a partial listing of such implausible or inconsistent testimony and behavior follows a mr mcgirl's auto logs purport to show percent business usage of his automobile b mr mcgirl purported to keep detailed auto logs while discarding other business records c mr mcgirl testified that the cash register was dropped in the first year of the yogurt station's existence and was never repaired or replaced although he amassed more than dollar_figure in savings mr mcgirl testified that it was not economically feasible to get the cash register repaired and petitioners never replaced it d mr mcgirl testified to and offered into evidence a loan summary which show sec_101 separate loans over a 3-year period at all times petitioners had more in savings than they allegedly owed according to petitioners' exhibits a dollar_figure check was written on date to their savings account yet days later on date mr mcgirl allegedly borrowed dollar_figure from mr mcallister on date mr mcgirl wrote a dollar_figure check for deposit into the savings account and then supposedly borrowed dollar_figure on the same day this pattern of borrowing money shortly after depositing money into savings is repeated over the 3-year period e mr mcgirl claimed that he did not make up the numbers on the yogurt station's corporate tax returns but instead guesstimated them according to mr mcgirl a guesstimate is a number that he believes is accurate erring on the conservative side mr mcgirl's guesstimates of income and expense when considered as a whole showed a net_loss over a 3-year period while petitioners accumulated more than dollar_figure in savings when questioned by ms berg as to how he came up with the numbers mr mcgirl said he just guessed he pulled the numbers 'out of the air ' f mr mcgirl testified that he saw no need to keep records receipts invoices cash register receipts leases or any other business records any one statement might be overlooked or rationalized but the cumulative effect of such testimony is indicative of fraud on the part of mr mcgirl e intent to mislead misleading statements to an investigating agent may be evidence of fraud gajewski v commissioner supra pincite mr mcgirl admits that he fabricated iou's and gave them to his representative while he was being audited by the mdr in hopes of avoiding a state audit mr mcgirl told ms berg that the yogurt station had no checking account and that he paid all bills by cash f lack of credibility of mr mcgirl's testimony a taxpayer's lack of credibility inconsistent testimony or evasiveness are factors in considering the fraud issue toussaint v commissioner f 2d pincite although mr mcgirl had operated two restaurants and was responsible for their finances he testified i am not even sure i know--if i know what an invoice is petitioners amassed more than dollar_figure in savings monthly brokerage statements were entered into evidence that clearly show the magnitude of their savings mr mcgirl wrote checks almost weekly on the business checking account to the savings account during the years in question the checks were for dollar_figure to dollar_figure each petitioners' own check spreads detail and total the amounts put into the savings account yet the following colloquy took place between mr mcgirl and respondent's attorney at trial now during the time period that is the subject of this case through you had an account with dean witter a liquid asset fund didn't you yes and you made some deposits to that account over the course of those three years yes can you estimate for me what the amount of those deposits were i couldn't possibly would you say it is closer to dollar_figure dollar_figure dollar_figure dollar_figure i made those deposits i believe i told mike mr mcallister i was doing it on a monthly basis this is the money that was earmarked to repay mike the amount i have no idea you have no idea how much you put into this liquid_assets account i have no idea q a q a q a q a q a mr mcgirl's auto logs for the reasons detailed above show his lack of credibility both mr and mrs mcgirl testified that the cash register broke in the first year of the yogurt station's operation and that they never had it repaired the cash register supposedly was unreliable because it would randomly repeat entries however when mr mcgirl was being investigated by mr erickson a criminal investigator for the mdr seven former yogurt station employees provided affidavits that stated that the cash register worked properly and that it did not repeat entries after the mdr audit was underway mr mcgirl told mr lauth his tax_return_preparer that he had unreported income and that it had been going on for some time mr mcgirl testified that he conservatively guesstimated the store's gross_income and expenses mr mcgirl's guesstimates of gross_income and expense were so far off the mark that we conclude that they were not good_faith estimates at all even if we were to believe the loan story petitioners still saved more than dollar_figure in excess of the alleged loan proceeds even when the alleged loans ended the yogurt station's deposits kept increasing mr mcgirl testified that he did not know if he was the sole owner of mickey's diner he had no idea if his corporation had stock he cannot remember the name on the yogurt station's tax_return and neither the mdr or the irs auditors ever asked to see his auto logs the above statements when taken as a whole show mr mcgirl's lack of credibility and are evidence of fraud g dealing in cash mr mcgirl testified that his purported side business and alleged borrowings were transacted exclusively in cash the existence of cash transactions is difficult to disprove however the exclusive use of cash when conducting business transactions when coupled with a lack of recordkeeping is evidence of fraud h other factors we also consider it significant that mr mcgirl pleaded guilty to state sales_tax violations although this conviction does not in and of itself establish a fraudulent intent we consider the crime evidence of a propensity to defraud petzoldt v commissioner t c pincite 61_tc_249 affd 519_f2d_1121 5th cir to summarize after carefully reviewing all of the facts and circumstances present in this record we conclude that respondent has clearly and convincingly proven that an understatement_of_tax for and was due to fraud on the part of mr mcgirl petitioners have failed to show that any portion of the underpayment was not due to fraud therefore we sustain respondent's determination that mr mcgirl is liable for the penalty for fraud under sec_6663 for all of the years under consideration c mrs mcgirl not liable for fraud mrs mcgirl's testimony was not fully credible her support of mr mcgirl's statement that the cash register was broken and that it was economically infeasible to repair it demonstrates that part of her testimony was not plausible fraud is never presumed or imputed it must be established by independent evidence that establishes a fraudulent intent on the taxpayer's part otsuki v commissioner t c pincite even if mrs mcgirl's testimony is not credible in all respects we may still be left with no more than a suspicion of fraud see jenkins v commissioner tcmemo_1995_563 we shall not sustain respondent's determination of fraud when we are only left with a suspicion of fraud 66_tc_538 see comparato v commissioner tcmemo_1993_52 fraud cannot be imputed from one spouse to another sec_6663dollar_figure respondent has failed to show that mrs mcgirl was responsible for understating income destroying the yogurt station's invoices and records misleading the mdr or irs agents or that she was in any way involved in creating the fabricated auto logs respondent has not affirmatively established by clear_and_convincing evidence that mrs mcgirl intended to evade taxes we cannot conclude on this record that mrs mcgirl committed fraud where respondent has failed to adduce evidence showing intentional wrongdoing negligence_penalty on unreported taxable dividends petitioners admit they omitted the dividend income from their joint federal_income_tax returns petitioners have offered no evidence that they were not negligent or had reasonable_cause to omit the dividend income in fact petitioners' briefs fail to address the negligence issue at all we cannot be sure if since we have upheld respondent's determination of fraud with respect to mr mcgirl we cannot also find him liable for negligence therefore we cannot find mrs mcgirl liable for negligence as she filed a joint_return with mr mcgirl and he would be jointly liable for any negligence_penalty imposed on his wife see aflalo v commissioner tcmemo_1994_596 petitioners intended to abandon the issue but in any case respondent's determination of the applicable penalty as to these items must be sustained as petitioners have failed to satisfy their burden_of_proof on this issue to reflect the foregoing decision will be entered under rule
